Name: Commission Regulation (EEC) No 36/85 of 7 January 1985 amending Regulation (EEC) No 1295/70 amplifying the provisions relating to the marketing of certain egg packs covered by Regulation (EEC) No 2772/75 on marketing standards for eggs
 Type: Regulation
 Subject Matter: marketing
 Date Published: nan

 8 . 1 . 85 Official Journal of the European Communities No L 5/5 COMMISSION REGULATION (EEC) No 36/85 of 7 January 1985 amending Regulation (EEC) No 1295/70 amplifying the provisions relating to the marketing of certain egg packs covered by Regulation (EEC) No 2772/75 on marketing standards for eggs 1 . Article 1 (2) and (3) are replaced by the following : '2 . The band or label on large packs shall bear in clear and legible black characters the following information : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organi ­ zation of the market in eggs ('), as last amended by Regulation (EEC) No 3643/81 (2), and in particular Article 2 (2) thereof, Having regard to Council Regulation (EEC) No 2772/75 of 29 October 1975 on marketing standards for eggs (3), as last amended by Regulation (EEC) No 3341 /84 (4), and in particular Article 22 thereof, Whereas, pursuant to Regulation (EEC) No 2772/75 , as amended by Regulation (EEC) No 1 831 /84 (5), the indication of the packing week number on egg packs has been replaced by that of the packing period ; whereas small packs may, pursuant to the same Regu ­ lation, bear certain indications ; whereas Regulation (EEC) No 3341 /84 introduced such a possibility in the case of large packs ; whereas, therefore, Commission Regulation (EEC) No 1295/70 (6) should be amended accordingly ; Whereas in order to cover operators who, despite the absence of implementing rules, have already taken the necessary technical action to comply with the new marketing standards for eggs introduced by Regulation (EEC) No 1831 /84 retroactive application of the present Regulation should be permitted, (a) the name or business name and address of the undertaking which regraded the eggs or had them regraded ; (b) the distinguishing number of the packing centre which first packed the eggs or, in the case of imported eggs, the country of origin ; (c) the quality and weight grading ; (d) the number of eggs packed ; (e) the word "packed", followed by the date or packing period of first packing, and below this the word "regraded" followed by the date or period of regrading in accordance with Article 17 ( 1 ) (e) of Regulation (EEC) No 2772/75 ; (f) particulars of the refrigeration or method of preservation , uncoded and in Roman type, for refrigerated or preserved eggs . 3 . Large packs may, however, bear the retail management code or the stock control code . 4 . Small packs containing regraded eggs shall bear the particulars provided for in paragraph 2, in clearly visible and legible characters : in cases where the original packs are being reused, the particulars which are no longer applicable shall be covered over . In addition , small packs may bear the trade mark of the undertaking which regraded the eggs or had them regraded, and the particulars specified in Article 21 of Regulation (EEC) No 2772/75.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1295/70 is hereby amended as follows : 2 . Article 2 (2) and (3) are replaced by the following : '2 . The band or label on large packs shall bear in clearly visible and legible black characters the following information : ') OJ No L 282, 1 . 11 . 1975, p. 49 . 2) OJ No L 364, 19 . 12 . 1981 , p. 1 . 3) OJ No L 282, 1 . 11 . 1975, p. 56 . 4) OJ No L 312, 30 . 11 . 1984, p. 7 . 5) OJ No L 172, 30 . 6 . 1984, p. 2 . ") OJ No L 145, 3.7.1970, p. 1 . No L 5/6 Official Journal of the European Communities 8 . 1 . 85 (a) the name or business name and address of the undertaking which repacked the eggs or bad them repacked ; (b) the distinguishing number of the packing centre which repacked the eggs ; (c) the quality and weight grading ; (d) the number of eggs packed ; (e) the word "packed", followed by the date or packing period of first packing, and below this the word "repacked", followed by the date or period of repacking, in accordance with Article 17 ( 1 ) (e) of Regulation (EEC) No 2272/75 ; (f) particulars of the refrigeration or method of preservation , uncoded and in Roman type, for refrigerated or preserved eggs ; (g) the distinguishing number of the packing centre which first packed the eggs or, in the case of imported eggs, the country of origin . 3 . Large packs may, however, bear the retail management code or the stock control code . 4. Small packs containing repacked eggs shall bear, in clearly visible and legible characters and in accordance with Article 18 (2) of Regulation (EEC) No 2772/75, the particulars provided for in para ­ graph 2. In addition , small packs may bear the trade mark of the undertaking which repacked the eggs or had them repacked, and the particulars laid down in Article 21 of Regulation (EEC) No 2772/75 . The word "Extra" may not be used.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 December 1984. During a transitional period from 1 December 1984 to 30 June 1985 the provisions on marketing standards laid down in this Regulation may, however, be applied as an alternative to the existing standards, in order to allow the free movement of eggs in the Community. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 January 1985 . For the Commission Frans ANDRIESSEN Member of the Commission